EXHIBIT 10.3

CENDANT CORPORATION
1999 NON-EMPLOYEE DIRECTORS
DEFERRED COMPENSATION PLAN


AMENDED AND RESTATED AS OF JANUARY 22, 2005



1.  
Purpose. The purpose of the Cendant Corporation 1999 Non-Employee Directors
Deferred Compensation Plan (the "Plan") is to align the interests of
non-employee directors of Cendant Corporation (“Cendant”) with the interests of
Cendant stockholders by requiring and/or permitting such directors to defer
certain of their fees received for providing services to Cendant in the form of
Cendant stock equivalents.




2.  
Eligibility. Directors of Cendant who are not also employees of Cendant
(“Directors”) are (i) with respect to elective deferrals, eligible to
participate in the Plan (subject to their irrevocable election to defer receipt
of eligible compensation) and (ii) with respect to required deferrals, required
to participate in the Plan.




3.  
Administration. The Plan will be administered by the Compensation Committee of
the Board of Directors of Cendant, or such other committee of the Board of
Directors designated by the Board of Directors from time to time (the
“Committee”).




4.  
Deferral of Compensation. Subject to such rules, regulations and procedures that
Cendant may establish from time to time, and subject to the execution by a
Director of a valid deferral election, Directors may elect to defer all, but not
less than all, of their annual retainer fees, as well as such other fees and
payments determined by the Board of Directors or the Committee to be either
mandatory or eligible for deferral from time to time (collectively, “Fees”) into
the Plan. All Fees deferred into the Plan will be converted into a number of
Cendant Share Units. The number of Cendant Share Units allocated to a Director's
account will equal the amount of Fees deferred into the Plan as of any given
date (an “Allocation Date”), divided by the fair market value of Cendant common
stock, par value $0.01 per share (“Cendant Stock”) as of the Allocation Date.
For purposes of the Plan, fair market value shall equal the closing price per
share of Cendant Stock as of the applicable Allocation Date, or such other
reasonable formula determined by the Committee. An Allocation Date will occur on
each date upon which any Director would otherwise become entitled to receive all
or any portion of any Fee, or as otherwise determined by the Committee. Each
Cendant Share Unit will be the equivalent of one share of Cendant Stock.




5.  
Election. With respect to elective deferrals, in order to participate in the
Plan, a Director must complete a deferral election in such form, and at such
time, as determined by Cendant in its sole discretion, but in accordance with
IRS regulations applicable to the deferral of income. Once an election is made,
it may not be revoked; provided, however, that a Director may, no later than
sixty (60) days prior to the beginning of any calendar year, revoke an election
to the extent applicable to such

 

--------------------------------------------------------------------------------


 
calendar year. No deferral election form is required with respect to Fees which
are required to be deferred into the Plan.

 

6.  
Dividends. Additional Cendant Share Units will be credited to a Director’s
account in respect of cash dividends and/or special dividends and distributions,
if any, on Cendant Stock, based on the number of Cendant Share Units credited to
such Director’s account as of the record date for such dividend or distribution.
Such additional units shall be credited on the next Allocation Date following
the payment date for such dividend or distribution. The number of Cendant Share
Units to be so credited shall be equal to the quotient obtained by dividing (A)
the product of (i) the number of Cendant Share Units credited to such account on
the dividend or distribution record date and (ii) the dividend (or distribution
value as determined by the Committee in its sole discretion) per share of
Cendant Stock, by (B) the closing price of a share of Cendant Stock as of such
dividend payment date or distribution date.




7.  
Adjustments. If at any time the number of shares of Cendant Stock is increased
or decreased as the result of any stock dividend or distribution, stock split,
combination or reclassification of shares or any similar transaction, the number
of Cendant Share Units in a Director’s account will be equitably adjusted, as
determined by the Committee in its sole discretion, to the extent necessary to
preserve, but not increase, the value of each Director’s account.




8.  
Vesting. Each Director will be fully and immediately vested in his or her
account under the Plan.




9.  
Distribution of Deferred Compensation. Each Director (or his or her beneficiary)
will receive a distribution of his or her account (including units deferred
prior to the date of any amendment to the Plan), in the form of shares of
Cendant Stock, on the date which is seven months immediately following the date
upon which such Director is no longer a member of Cendant’s Board of Directors
for any reason. Distributions shall not occur prior to or following such date
under any circumstances. The number of shares of Cendant Stock payable to a
Director upon distribution will equal the number of Cendant Share Units held in
such Director’s account as of the date of such distribution.




10.  
Authorized Shares. Subject to the approval of the stockholders of the Cendant, a
total of 500,000 shares of Cendant Stock shall be authorized and available to be
issued under the Plan. In the absence of such approval, a total of 80,000 shares
of Cendant Stock shall be authorized and available to be issued under the Plan.




11.  
Successors in Interest. The obligations of Cendant under the Plan shall be
binding upon any successor or successors of Cendant, whether by merger,
consolidation, sale of assets or otherwise, and for this purpose reference
herein to Cendant shall be deemed to include any such successor or successors.
The right of Directors or that of any other person, to the payment of deferred
compensation or other benefits under this Plan may not be assigned, transferred,
pledged or encumbered except by will or by the laws of descent and distribution.

 

--------------------------------------------------------------------------------


 

  
this Plan may not be assigned, transferred, pledged or encumbered except by will
or by the laws of descent and distribution.

 

12. 
Miscellaneous. A Director shall have only the interest of an unsecured general
creditor of Cendant in respect of Cendant Share Units allocated to his or her
account. All amounts deferred under the Plan shall remain the sole property of
Cendant, subject to the claims of its general creditors and available for
Cendant’s use until actually distributed to the Director. With respect to
amounts deferred under the Plan, the obligation of Cendant hereunder is purely
contractual and shall not be funded or secured in any way. The Committee shall
have the authority to adopt rules and regulations for carrying out the Plan and
to interpret, construe and implement the provisions thereof. The distribution of
deferred amounts under the Plan to Directors shall be subject to applicable
withholding taxes.

 

13. 
Governing Laws. This Plan shall be construed and enforced in accordance with,
and governed by, the laws of the State of New Jersey.




14. 
Termination and Amendment of the Plan. The Board of Directors of Cendant may
terminate this Plan at any time. The Board of Directors of Cendant may, without
the consent of any Director or beneficiary, amend the Plan at any time and from
time to time; provided, however, that no such amendment shall adversely affect
the rights of any such Director or beneficiary with respect to amounts
previously deferred under the Plan (as determined by the Committee in its sole
discretion).

 

15. 
Interpretation. Cendant intends that transactions under this Plan will be exempt
under amended Rule 16b-3 promulgated under Section 16 of the Securities Exchange
Act of 1934, as amended, unless otherwise determined by Cendant.









